Title: To James Madison from Stephen Cathalan, Jr., 2 July 1802 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


2 July 1802, Marseilles. Encloses lists of American vessels that entered and cleared the port between 1 January and 30 June 1802 [not found]. Last vessels left under Swedish convoy. States that on 10 June 1799 he sent Timothy Pickering “an account of my disbursements for printing Consultations of Doctors on The yellow feaver &ca.” but Pickering never acknowledged receipt of it. Encloses an account [not found] of disbursements he made on behalf of the U.S. “down to this day,” amounting to 900 francs, and requests reimbursement. Reports that he sent the U.S. minister at Paris copies of his memorials to the first consul and minister of foreign relations relative to his commission as commercial agent and his exequatur; “this matter has not yet been settled but I Still Continue to be acknowledged in the full Exercise of my functions.” Encloses an arrêté of the French government regarding the port of Marseilles, “but it appears some amendments will be made to it, as the administrators of the Custom house are Claiming against it.” Tonnage duties on foreign vessels have been increased by one-half.
 

   
   RC and enclosure (DNA: RG 59, CD, Marseilles, vol. 1). RC 2 pp. For surviving enclosure, see n. 1.



   
   The arrêté, dated 10 June 1802 (4 pp.; printed in French; docketed by Wagner as received in Cathalan’s 2 July dispatch), required all ship captains to present manifests to the customs agents within twenty-four hours of arrival at the port of Marseilles. In addition, certain items were required to be off-loaded, weighed, and stored by French customs before being released for sale or reexport.



   
   A full transcription of this document has been added to the digital edition.

